Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/05/2021 with respect to claim(s) 1-13 and 17-29 have been considered and in light of the amendment, are considered persuasive.  However, a new rejection is described below with respect to claims unpatentable over Martin U.S. 2016/0377524 in view of Uffenheimer U.S. Publication 2002/0192113. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(s) 1-13, 17, 18, and 20-28, are rejected under 35 U.S.C. 103 as being unpatentable over Martin U.S. Publication 2016/0377524 in view of Uffenheimer et al. U.S. Publication 2002/0192113. 
With respect to claim 1, Martin discloses a fluidics system comprising:
A flow cell having a first end and a second end opposite the first end (Figure 1, flow cell = flow cell 108)
A first fluidic pathway positioned within the flow cell, wherein the first fluidic pathway includes a first end and a second end (Figure 1, first fluidic pathway = sample pathway 110, first end is at the top of the flow cell 108, second end is at junction 126)
An inlet positioned at the first end of the flow cell (Figure 1, first end of flow cell = top of flow cell 108)
A second fluidic pathway positioned within the flow cell, wherein the second fluidic pathway includes a first end and a second end, wherein the first end of the second fluidic pathway is in fluid communication with the second end of the first fluidic pathway, and wherein the second fluidic pathway is positioned at the second end of the flow cell (Figure 1, second fluidic pathway = bottom of flow cell 128)
A laser interrogation device configured to examine one or more samples from the sample introduction device at a last interrogation point in the second fluidic pathway (Figure 1, light source 116, sample interrogation and detection system)
Recording data from the laser interrogation device corresponding to a plurality of events as the one or more samples pass the laser interrogation point (P.0060-61, P.0152) 
Transmitting data corresponding to the plurality of events to the liquid handling system (P.0152, P.0153)
One or more sample well (Figure 1, sample source 118)
A liquid handling system to deliver sample from the sample source to the flow cell (Figure 1, sample transfer system 110)
However, Martin fails to disclose the liquid handling system comprises a sample introduction device moveable from a first position to a second position, wherein the the second position the sample introduction device is positioned at least partially in the inlet of the flow cytometer module. 

Uffenheimer discloses an automated fluid handling system comprising:
A flow cell having a first end and a second end opposite the first end (Figure 1, flow cell = 130 + 127 + 126 +120)
A first fluidic pathway positioned within the flow cell, wherein the first fluidic pathway includes a first end and a second end (Figure 1, first fluidic pathway = 126, first end at port 120, second end at connection to 127, unlabeled part)
An inlet positioned at the first end of the flow cell, wherein the inlet is configured to removably receive a sample introduction device of the liquid handling system including one or more samples (Figure 1, inlet = injection 
A second fluidic pathway positioned within the flow cell, wherein the second fluidic pathway includes a first end and a second end, wherein the first end of the second fluidic pathway is in fluid communication with the second end of the first fluidic pathway, and wherein the second fluidic pathway is positioned at the second end of the flow cell (Figure 1, second fluidic pathway = 127 with second end = flow cell 130 )
A controller configured to be in communication with the liquid handling system, wherein the controller comprises non transitory computer readable medium having stored thereon instructions that when executed by one or more processors, cause the flow cytometer module to perform functions comprising: (P.0018)
The liquid handling system comprising one or more sample wells (Figure 1, sample wells  = well plate 100 with sample wells 102)
A sample introduction device moveable from a first position in which the sample introduction device receives the one or more samples from the one or more sample wells to a second position in which the sample introduction device is positioned at least partially in the inlet of the flow cytometer module, wherein the sample introduction device transfers one or more samples form the sample introduction device to the flow cytometer module in the second position (Figure 1, sample introduction device =  sample probe 104 and arm 106, first position = aligned with well plates, second position = aligned in injection point, P.0062-3)


With respect to claim 2, 3, 6, 7, 8, 9, 10, 11, 12, 18, 20, Martin discloses all of the limitations as applied to claim 1 above.  In addition, Martin discloses:
A first pump in fluid communication with the first fluidic pathway (P.0079)
A second pump in fluid communication with the second fluidic pathway (P.0070, “output collection system 114 actively aspirates fluid from the flow cell 108”)
A pressure sensor configured to balance a flow rate between the first pump and the second pump to maintain a vacuum in the second fluidic pathway (P.0086)
A guide positioned in the inlet at the first end of the flow cell, wherein the guide comprises a through-hole configured to position the sample introduction device to align with a longitudinal axis of the second fluidic pathway (P.0005, Figure 3, guide = flow cell inlet)
A guide comprises a septum including a one-way valve (P.0005)
A longitudinal axis of the inlet is coaxial with a longitudinal axis of the second fluidic pathway (Figure 1, Figure 3)
A longitudinal axis of the first fluidic pathway is perpendicular to a longitudinal axis of the second fluidic pathway (Figure 1, wherein first fluidic pathway = tube along sample transfer system, second fluidic pathway = bottom of flow cell)
A sheath fluid reservoir coupled to the first fluidic pathway, wherein the sheath fluid reservoir is configured to hold a sheath fluid (Figure 1, sheath fluid source 122)
A waste reservoir coupled to the second fluidic pathway, wherein the waste reservoir is configured to hold the fluid waste exiting the flow cell (Figure 3, P.0237)
The sample introduction device includes a peristaltic pump to transfer the one or more samples to the flow cytometer (P.0009)
A liquid handling system comprising one or sample wells and a sample introduction device configured to receive one or more samples from the one or more sample wells, wherein the flow cytometer module is removably coupled to the liquid handling system and wherein the inlet of the flow cytometer module is configured to receive the sample introduction device to thereby transfer the one or more samples from the sample introduction device to the flow cytometer module (Figure 1, liquid handling system = fluidics system 102, sample 120, well = sample 120, liquid cytometer =flow cytometer 100)
The sample introduction device received by the inlet comprises a syringe (P.0253)

With respect to claim 21 and 22, Martin discloses a fluidics system according to claim 1.  In addition, Martin discloses a method of using that flow cytometer comprising:
Removable coupling the flow cytometer module of claim 1 to a liquid handling system (abstract)
Providing a fluid flow from the first end of the fluidic pathway to the second end of the first fluidic pathway and from the first end of the second fluidic pathway to the second end of the second fluidic pathway (P.0004)
Receiving through the inlet of the flow cytometer module via a sample introduction device of the liquid handling system, one or more samples into the fluid flow at the first end of the second fluidic pathway (P.0006, P.0012)
Recording via the controller data from the laser interrogation device corresponding to a plurality of events as the one or more samples pass a laser interrogation point (P.0060-61, P.0152)
Transmitting via the controller, the data corresponding to the plurality of events to the liquid handling system (P.0152, P.0153)
Receiving through the inlet of the flow cytometer module via a second sample introduction device of the liquid handling system, one or more second samples into the fluid flow at the first end of the second fluidic pathway (P.0008, P.0170, Figure 30)
Recording via the controller, data from the laser interrogation device corresponding to a second plurality of events as the second one or more samples pass the laser interrogation point (Figure 30, acquire data 524)
Transmitting via the controller the data corresponding to the second plurality of events to the liquid handling system  (P.0152, P.0153)

With respect to claims 23, Martin discloses the limitations of claim 3 above. 

With respect to claims 4, 5, 17, 24, and 25, Martin discloses all of the limitations as applied to claim 1, 16, and 21 above.  However, Martin fails to disclose specifically that the second pump pulls the fluid while the first pump pushes the fluid or that a pump is a pipette. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use various kinds of pumps to enable movement of the sample as desired through the flow cytometer input ports and waste ports.  Martin discloses using many kinds of pumps (P.0079, P.0089) and creating a vacuum to pull the sample (P.0095).  One of ordinary skill in the art would be capable to selecting from the limited known options for moving samples through tubing depending on the design choice, cost, and type of sample. 

With respect to claims 13, 26, and 27, Martin discloses all of the limitations as applied to claim 1 and 21 above.  However, Martin fails to disclose a lid coupled to the first end of the flow cell and an opening aligned with the inlet of the flow cell and a cover removably positioned over the opening in the lid. 
Uffenheimer discloses an automated liquid handling system comprising:
A lid coupled to the first end of the flow cell and an opening aligned with the inlet of the flow cell and a cover removably positioned over 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a lid and cover on the flow cell as in Uffenheimer to keep sensitive area protected until use.  A simple sealed layer on the flow cell would protect the flow cell area from contamination until the sample fluid was put in.  
Additionally, It would have been obvious to one of ordinary skill in the art at the time of the invention to automate the opening of the flow cell at the proper time by detecting when the sample introduction device was nearby and opening the flow cell for entry.  Automating known steps without requiring any special skills or solutions is within ordinary skill in the art. 
Finally, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include a flow cell seal and to puncture the sealed flow cell with the sample introduction device to open the lid, as foil seals are well known in the art and would be easily opened by contact from the sample introduction device. 

With respect to claim 28, Martin in view of Uffenheimer discloses all of the limitations as applied to claim 21 and 27 above.  However, Martin fails to disclose providing a wash fluid over a top surface of the flow cell.  Uffenheimer discloses:
 While the cover is positioned over the opening in the lid, providing a wash fluid over a top surface of the flow cell, through the inlet, 


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. U.S. Publication 2016/0377524 in view of Uffenheimer U.S. Publication 2002/0192113 and further in view of Liu et al.  U.S. Publication 2006/0281143.
With respect to claim 19, Martin and Uffenheimer discloses all of the limitations as applied to claims 1 and 16 above.  However, Martin fails to disclose the liquid handling system comprises a bioreactor. 
Liu discloses an apparatus for automatic sample preparation and detection comprising:
A flow cytometer with flow cell with first and second fluidic pathways, laser interrogator and detection system (Figure 5, abstract)
The liquid handling system is a bioreactor (P.0070, P.0071)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bioreactor of Liu in combination with the flow cytometer of Martin since the bioreactor allows preservation of biological cells to be detected and measured by the flow cytometer, widening the application of the flow cytometer.  

Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. U.S. Publication 2016/0377524 in view of Uffenheimer U.S. Publication 2002/0192113 and further in view of Salazar U.S. Publication 2009/0051912.
With respect to claim 29, Martin in view of Uffenheimer discloses all of the limitations applied to claim 16 above.  However, Martin fails to disclose one or more release mounting mechanisms. 
Salazar discloses a modular microfluidic flow cytometer comprising:
A flow cell (Figure 1, flow module 126)
An inlet positioned at the first end of the flow cell wherein the inlet is configured to removably receive a sample introduction device (P.0019, inlet = fluidic inputs 324, Figure 3, P.0030)
Wherein the flow cytometer is configured to be removably coupled to the liquid handling system via one or more release mounting mechanisms (P.0019, “removably integrated”, release mounting mechanism are inherent to allow the removable fluid conduit to connect a fluid source and the input)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA C BRYANT/Examiner, Art Unit 2877